DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a processor configured to determine a first parameter from at least one intensity of the portion of the auto fluorescence emitted by the tissue at a wavelength range between 530 and 600 nm and identify measurements or tissue sites where a detected amount of fluorescent light is a quantitative measure of the fluorescent blood analyte based on a comparison of the first parameter with a predetermined threshold, or determine a second parameter If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “at least one light source”, “detection unit”, “a control unit”, “a processor”, and “at least one light source” is recited at high-level of generality (i.e., as generic light source configured to emit light at first wavelength and second wavelength); the “detection unit” is recited at high-level of generality (i.e., as detector configured to detect the emitted light); the “a processor” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing information and determining data based on the processed information); the “control unit” is recited at a high-level of generality (i.e., as a generic control unit operating the light source and detector); these elements amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one light source emitting first and second wavelengths and detector detecting the emitted light, and using a processor to process the collected plurality of spectral responses to determine first parameter or second parameter based on comparison of the data to a predetermined threshold amount to no more than mere instructions to apply the exception using a generic sensor and a generic computer component. Mere instructions to apply an exception using a generic sensor and a generic computer component cannot provide an inventive concept. The claim(s) is not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 18-20, 22-24, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
	Claim 1 recites “a second wavelength or wavelength range where blood absorption is smaller to the tissue”. It is unclear what is the specific wavelength or wavelength range claimed. Therefore, the scope of the claim is unclear. Clarification is requested via amendments. Same rejection applies to claim 20.
	The subject matter of claims 16, 18-20, 22-24, 29 are vague and renders the claims indefinite. Clarification is requested via amendments. 
	The subject matter of claim 17 is redundant and does not further limit the subject matter of claim 1. 
	Claim 18 recites the limitation "the second factor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (USPN 4,178,917).
	Regarding claims 1, 17, 20, 26-28, Shapiro discloses an apparatus for reliable quantitative measurement of a fluorescent blood analyte in tissue comprising: at least 
Regarding claims 2 and 21, Shapiro discloses the second wavelength range is between 450 nm and 750 nm (Col.2 lines 34-65).
	Regarding claim 3, Shapiro discloses the at least one light source and the detection unit are configured as a single integral component (figure 1).
	Regarding claim 4, Shapiro discloses the detection unit comprises optical means for collecting emitted fluorescent light, the remitted excitation light at the first wavelength range, or the remitted light at the second wavelength range (Col.2 lines 34-65).
	Regarding claim 5, Shapiro discloses the detection unit comprises a probe having a proximal end and a distal end, wherein the distal end is configured to be applied directly or indirectly to the tissue (Col.2 lines 34-65).

	Regarding claim 8, Shapiro discloses said suction means comprising at least one suction aperture formed at the distal end of the probe (Col.2 lines 34-65).
	Regarding claim 9, Shapiro discloses said probe further comprises a cover attached to the distal end, wherein the cover is configured to be applied directly or indirectly to the tissue (Col.2 lines 34-65).
	Regarding claim 10, Shapiro discloses the at least one suction means is formed within the cover (Col.2 lines 34-65).
	Regarding claim 11, Shapiro discloses the detection unit is configured as a handheld device (figure 1).
	Regarding claim 12, Shapiro discloses the apparatus comprises a light guide guiding excitation light to the tissue or for collecting emitted fluorescent light, the remitted excitation light at the first wavelength range, or the remitted light at the second wavelength range (Col.2 lines 34-65).
	Regarding claim 13, Shapiro discloses the light guide is an optical fiber or fiber bundle (Col.2 lines 34-65, figure 1).
	Regarding claims 14 and 30, Shapiro discloses the fluorescent blood analyte measured includes at least one of a zinc protoporphyrin (ZnPP)/heme, protoporphyrin IX (PP)/heme ratios, ZnPP, or PP concentrations (Col.2 lines 34-65).
	Regarding claim 18, Shapiro discloses the second parameter is a ratio of the remitted excitation light at the first wavelength range and the remitted light at the second wavelength range to derive a correction factor based on the second factor and to scale .
Claim(s) 1, 3-13, 17-18, 20, 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelenchuck (USPN 2004/0010195).
	Regarding claims 1, 17, 20, 26-28 Zelenchuck discloses an apparatus for reliable quantitative measurement of a fluorescent blood analyte in tissue comprising: at least one light source for emitting excitation light at a first wavelength range between 350 nm and 450 nm and light at a second wavelength or wavelength range where blood absorption is substantially smaller to the tissue ([0013]); a detection unit for measuring: a) a portion of fluorescent light emitted by the fluorescent blood analyte excited by illumination of the tissue with light in the first wavelength range, and at least one of a portion of remitted excitation light at the first wavelength range and a portion of remitted light at the second wavelength range ([0006], [0042]); a control unit, the control unit operating the light source and detection unit ([0028]); and a processor configured to: determine a second parameter from the remitted excitation light at the first wavelength range and the remitted light at the second wavelength range and identify measurements or tissue site where a detected amount of fluorescent light is a quantitative measure of the fluorescent blood analyte based on a comparison of the second parameter with a predetermined threshold ([0006], [0042]).
	Regarding claim 3, Zelenchuck discloses the at least one light source and the detection unit are configured as a single integral component (figure 1).

	Regarding claim 5, Zelenchuck discloses the detection unit comprises a probe having a proximal end and a distal end, wherein the distal end is configured to be applied directly or indirectly to the tissue ([0028]).
	Regarding claim 7, Zelenchuck discloses said probe further comprises at least one suction means formed at the distal end of the probe ([0028]).
	Regarding claim 8, Zelenchuck discloses said suction means comprising at least one suction aperture formed at the distal end of the probe ([0028]).
	Regarding claim 9, Zelenchuck discloses said probe further comprises a cover attached to the distal end, wherein the cover is configured to be applied directly or indirectly to the tissue ([0029]).
	Regarding claim 10, Zelenchuck discloses the at least one suction means is formed within the cover ([0029]).
	Regarding claim 11, Zelenchuck discloses the detection unit is configured as a handheld device (figure 1).
	Regarding claim 12, Zelenchuck discloses the apparatus comprises a light guide guiding excitation light to the tissue or for collecting emitted fluorescent light, the remitted excitation light at the first wavelength range, or the remitted light at the second wavelength range ([0028]).
	Regarding claim 13, Zelenchuck discloses the light guide is an optical fiber or fiber bundle ([0028]).
.
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Applicant argues that the additional elements clearly provide the “something more” that integrates any alleged judicial exception into a practical application of the exception. In response, Examiner maintains that as discussed above, the limitation of comparing a parameter to a threshold falls under mental concept performed in the human mind and the recitation of generic processor is a claim does not necessarily preclude the claim from reciting an abstract idea. The additional elements (light source, detection unit, and control unit) are generic and do not integrate the judicial exception into practical application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARJAN FARDANESH/Examiner, Art Unit 3791